LEMMON, Judge,
concurring.
After defendant offered in writing to pay $2,200.00 (plus an extra charge to replace any rotted sheathing) for the work outlined in the salesman’s proposal, plaintiff corporation (according to the allegations) accepted the offer by performing the work.1 This record, however, contains no competent evidence that the work was in fact performed.2 Therefore, the default judgment is not supported by the record evidence, which is insufficient to prove entitlement to a judgment based on the disputed document or on any other contractual or quasicontractual basis.
For these reasons I concur in the decision to annul and set aside the default judgment.

. If the record established that all of the work outlined in the document had been performed, plaintiff would be entitled to a judgment in the amount defendant indicated was reasonable for this work, although perhaps plaintiff could not collect specifically on the written document and thus arguably would not be entitled to attorney’s fees' provided for in the document.


. The only evidence relative to performance is the office manager’s statement, apparently based on secondhand information, that “(w)e removed her present roof and put on a new one”.